Case 1:19-cv-05144-GBD-RWL Document 49 Filed 08/24/20 Page 1 of 1

 

 

 

 

 

 

 

usec: SDNY
HW DOCUMENT t
i TEES RTI N yy PERT {
UNITED STATES DISTRICT COURT ELECTRONICALLY FP a
SOUTHERN DISTRICT OF NEW YORK PwC {
Tocca ttre sss srs s esc se see ees ee x DATE FILED: AUG 2.4. 2non |

LUCIA MARETT et al.,

Plaintiffs,
ORDER

-against-

19 Civ. 5144 (GBD) (RWL)
METROPOLITAN TRANSPORTATION AUTHORITY :

et al., :

Defendants.

GEORGE B. DANIELS, United States District Judge:

The conference scheduled for September 8, 2020 at 9:45 a.m. is canceled. The parties are
directed to proceed before Magistrate Judge Robert W. Lehrburger as scheduled, (See Order of
Reference, ECF No. 29.)

Dated: New York, New York SO ORDERED.

August 24, 2020 ( —
Prasay B Donde

ORGEB. DANIELS
nited States District Judge

 

 

 
